Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 4-9, and 12-13 in the reply filed on 10/28/2021 is acknowledged. Claims 3, 10-11, and 14-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: reference character “129a” has been used to designate both powder layer thickness ([0028], [0029], Fig. 1B) and fused powder ([0029], Fig. 1D).  Additionally, reference number “209” has been used to designate both a piston ([0038], [0040], Fig. 2A) and an outlet of the wall ([0044], Fig. 2C). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 12 recites “wherein the gas exchange structure is configured to perform the gas exchange in a first mode when the re-coater travels in a first direction and in a second mode when the re-coater travels in a second direction.” While the disclosure describes the gas exchange performed from left to right in multiple embodiments ([0040], [0041], [0044], [0046], Figs. 2A-C and 3) and describes a function of a gas exchange structure as it moves in the opposite direction at least once ([0044] lines 11-13), the claim language of a first mode and a second mode does not accurately correspond with the embodiments depicted/described. Applicant should consider modification to properly reflect the instant disclosure.
Additionally, the disclosure is objected to because of the following informalities: 
In paragraph [0021], line 9, “structured” should read “structures”.
In paragraph [0026], lines 4-5, “build piece 111” should read “build piece 109”.
In paragraph [0029], line 13 refers to the envelope of radiative energy 190, while Fig. 1D shows the envelope of radiative energy 106.
In paragraph [0031], line 7, “the suit” should read “the soot”.
Paragraph [0036], line 1 refers to “a powder bed 121” in Fig. 2A, while the figure shows powder bed 221.
Paragraph [0036], line 2, refers to “a re-coater 202” shown in Fig. 2A, while the figure does not show a reference number for the re-coater.
In paragraph [0038], line 5, “Inlet ports 238” should read “Inlet ports 239”.
In paragraph [0038], line 6, “contaminated gas 204a” should read “contaminated gas 204b”.
In paragraph [0040], line 9, “contaminated gas 204d” should read “contaminated gas 204b”.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: in claim 6, line 5, “wherein the clean gas added” should read “wherein the clean gas is added”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1, lines 2-3, recites “a re-coater…for traveling over a powder bed to deposit powder layers.” The specification defines corresponding structure for the claimed generic placeholder of “a re-coater,” including: a mechanism integrated into the bottom portion of the hopper 115 to receive powder 
Claim 1, lines 3-4, recites “each layer being selectively exposed to an energy source.” The limitation is construed to require “an energy source configured to selectively expose each layer.” The specification defines corresponding structure for the claimed generic placeholder of “an energy source,” including a radiative energy source that can generate one or more energy beams [0025], such as an electron beam source or a laser [0029].
Claim 1, lines 5-6, recites “a gas exchange structure…to remove contaminated gas and to add clean gas.” The specification defines corresponding structure for the claimed generic placeholder of “a gas exchange structure,” including a manifold that may use sophisticated de-contaminants including filters or a traveling wall that may use pistons ([0020], [0041], Figs. 2-3). Manifold is defined as a pipe or chamber branching into two or more openings, or as meaning one or more pipes, or a network of channels, that has the effect by itself or in concert with other processes of moving gas and contaminants out of the chamber and clean gas into the chamber ([0034]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al., US 2018/0243827 (“Nakano”).

([0017]). The three-dimensional printer 10 includes a manufacturing or processing unit 21, a gas supply unit 22, and a fume collection unit 23 ([0020], Fig. 1). The manufacturing unit 21 includes a layering device 33 and an optical device 34 ([0021], Fig. 1). The layering device 33 includes squeegees, or material suppliers, 51 movably attached to a rail 52, which form layer-upon-layer of material in the manufacturing tank of the manufacturing unit ([0029]-[0031], Fig. 1). 
A squeegee 51 includes a squeegee bar 61, blades 62, mover 63, and hoses 64 ([0031], Fig. 2). Each squeegee bar 61 includes a material storage port 66 and a material supply port 67, which supplies stored powder material to the manufacturing region ([0042]-[0043], Fig. 3). Each squeegee bar 61 is also provided with multiple (gas) supply ports 71 and collection ports 72 ([0045], [0081], [0083]). A first side face 61a of the squeegee bar 61 has supply ports 71 and collection ports 72, and a second (opposite) side face 61b has supply ports 71 and collection ports 72 ([0046]-[0047]). See images from Figs. 2-3 below:


    PNG
    media_image1.png
    451
    382
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    742
    811
    media_image2.png
    Greyscale

([0050]). The squeegee bar 61 is provided with (internal) supply passages 77 and collection passages 78 ([0052], Fig. 4). The supply passages 77 connect the supply ports 71 to the first connection ports 73 and thus to the gas supply unit 22 ([0054]). The collection passages 78 connect the collection ports 72 to the second connection port 74 and thus to the fume collection unit 23 ([0062]).
The squeegee bars supply material from the material supply ports 67 to the manufacturing region while being moved, while the blades 62 extending from the bottom face of the squeegee bar level the supplied material ([0091]-[0094]). Nitrogen gas G is supplied from the supply ports 71 to the manufacturing region, and gas containing fumes or particles is suctioned from the collection ports 72 ([0081], [0083]). The connection between the first 73 and second connection ports 74 to the gas supply unit 22 and fume collection unit 23, respectively, is able to be maintained even while the squeegee 51 moves due to the use of flexible hoses 64 ([0050]).

As to claim 1, Nakano therefore teaches an apparatus (three-dimensional printer 10 [0017], Fig. 1) to produce a three-dimensional (3-D) structure, comprising: a re-coater (squeegee 51 including squeegee bar 61, with material storage 66 and supply ports 67, and blades 62, Figs. 2-3) disposed within a build chamber (Fig. 1), the re-coater for traveling over a powder bed to deposit powder layers during a re-coat cycle ([0091]-[0092]), each layer being selectively exposed to an energy source (optical device 34 emits a laser beam to a desired position [0076]-[0078]) during a print cycle following the re-coat cycle to produce the 3-D structure ([0098]); and a gas exchange structure (squeegee bar 61 includes supply ports 71, collection ports 72, and network of passages for moving gas to and from the processing area) configured to travel with the re-coater to remove contaminated gas and to add clean gas during the re-coat cycle (gas with fumes removed from collection ports [0083], nitrogen gas added from supply ports [0081], flexible hoses 64 allow gas exchange configuration to be maintained while moving [0050]).


Regarding claim 2, Nakano teaches the apparatus of claim 1 as set forth above, wherein the gas exchange structure is coupled to the re-coater (Figs. 2-3). 

Regarding claim 4, Nakano teaches the apparatus of claim 1 as set forth above, wherein the gas exchange structure includes a manifold (squeegee bar 61 includes supply ports 71, collection ports 72, and network of passages 77 and 78 for moving gas to and from the processing area).

Regarding claim 5, Nakano teaches the apparatus of claim 4 as set forth above, wherein the manifold includes: one or more inlets into which the contaminated gas from the build chamber flows (collection passages 78), wherein the contaminated gas comprises soot resulting from producing the 3-D structure, and one or more outlets to add the clean gas into the build chamber (supply passages 77).

Regarding claim 6, Nakano teaches the apparatus of claim 5 as set forth above, wherein: the one or more inlets are connected to at least one inlet port on a side of the manifold (e.g., collection ports 72 on side 61a), wherein the contaminated gas is input from the build chamber via the at least one inlet port ([0083]), and the one or more gas outlets are connected to at least one outlet port on another side of the manifold (e.g., supply ports 71 on side 61b), wherein the clean gas is added into the build chamber via the at least one outlet port ([0081]). 

Regarding claim 7, Nakano teaches the apparatus of claim 6 as set forth above. Nakano teaches that first side face 61a comprises supply 71 and collection ports 72, and second (opposite) side face 61b of the movable squeegee bar 61 comprises supply 71 and collection ports 72 ([0046]-[0047]). The designation of a leading edge and a trailing edge of the re-coater depends on the direction the re-coater is moving at a given time, however since each side has both types of ports, the at least one inlet port is positioned adjacent a leading edge of the re-coater and the at least one outlet port is positioned adjacent a trailing edge of the re-coater at all times during the re-coat cycle.
Nakano therefore teaches the apparatus wherein: the at least one inlet port is positioned adjacent a leading edge of the re-coater to remove the contaminated gas from the chamber, and the at least one outlet port is positioned adjacent a trailing edge of the re-coater to introduce the clean gas into the chamber. 

Regarding claim 8, Nakano teaches the apparatus of claim 7 as set forth above, wherein the manifold includes a global outlet port (second connection port 74) and a global inlet port (first connection port 73).

Regarding claim 9, Nakano teaches the apparatus of claim 7, wherein: the manifold includes an elongated structure disposed along a longitudinal axis of the re-coater (squeegee bar 61, Fig. 2). Furthermore, since each side face 61a and 61b has both inlet (collection 72) and outlet (supply 71) ports, the at least one inlet port is disposed on one side of the elongated structure, and the at least one outlet port is disposed on an opposite side of the elongated structure. 

Regarding claim 12, Nakano teaches the apparatus of claim 1 as set forth above. Nakano is silent as to the gas exchange structure being configured to perform the gas exchange in a first mode when the re-coater travels in a first direction and in a second mode when the re-coater travels in a second direction. 
([0020], [0085]). The controllability of each unit together with the gas exchange features of the movable squeegee, including supply and collection ports on the first and second side faces of the squeegee bar, would lead one of ordinary skill in the art to find it obvious that the apparatus taught by Nakano is capable of being configured to perform the gas exchange in a first mode when the re-coater travels in a first direction and in a second mode when the re-coater travels in a second direction. Such a configuration would allow for alternate arrangements of gas exchange and potentially optimize use of the plurality of ports.

Regarding claim 13, Nakano teaches the apparatus of claim 1 as set forth above, wherein the build chamber comprises a chamber configured for powder bed fusion (PBF) additive manufacturing (in the manufacturing tank 32, layers of powder material form a three-dimensional object through repeated layering and solidifying [0017], [0025], Fig. 1; the laser beam partially melts or sinters material which solidifies to form part of an object [0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kawada et al., US 2017/0014905 teaches a metal 3D printer including a recoater head with a blowout port F1 disposed on one side of the recoater head and a suction port V2 disposed on another side of the recoater head ([0050], [0053], Figs. 1, 4-5).
McMurtry et al., US 2016/0136731 teaches an additive manufacturing apparatus including a movable gas inlet and gas outlet which may be built as a single movable unit and may include a wiper fixed to the unit to spread powder across the powder bed simultaneously with movement of the unit (Figs. 11-12).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754